Case: 13-12821   Date Filed: 03/14/2014   Page: 1 of 4


                                                        [DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-12821
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 5:13-cv-00164-JSM-PRL


CLAYTON ALBERS,

                                                          Petitioner-Appellant,

                                  versus


WARDEN, FCC COLEMAN – USP I,

                                                         Respondent-Appellee.

                      ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________


                             (March 14, 2014)


Before PRYOR, MARTIN and BLACK, Circuit Judges.

PER CURIAM:
               Case: 13-12821     Date Filed: 03/14/2014    Page: 2 of 4


      Clayton Albers, a federal prisoner proceeding pro se, appeals the denial of

his motion for reconsideration of the district court’s dismissal, without prejudice,

of his 28 U.S.C. § 2241 petition for a writ of habeas corpus. In Albers’ § 2241

petition, he stated that he was indigent and requested the waiver of all fees with the

petition, and all other considerations afforded to pro se petitioners. He requested

his letter be accepted in lieu of a standard § 2241 form. After over 30 days had

passed since Albers’ filing, the district court dismissed his petition without

prejudice on the basis that he failed to pay the filing fee or request to proceed in

forma pauperis (IFP) within 30 days of the filing of his petition, as required by the

court’s local rule. Albers filed a motion for reconsideration of the dismissal of his

petition, claiming his statement of indigency in his petition should have been

accepted in lieu of a formal application to proceed IFP. The district court denied

the motion for reconsideration.

      Albers contends the certification he was indigent in his original § 2241

petition sufficiently constituted a request to proceed IFP. He asserts he was never

sent any forms, as required by the local rules. Thus, he contends his petition was

erroneously dismissed.

      Rule 60(b) allows a party to move a court for relief from a final judgment

due to, in relevant part, mistake, inadvertence, surprise, or excusable neglect, or

any other reason justifying relief. See Fed. R. Civ. P. 60(b)(1), (b)(6). Generally,


                                           2
               Case: 13-12821      Date Filed: 03/14/2014    Page: 3 of 4


in reviewing an appeal of an order denying a motion for reconsideration, we may

only consider the denial of relief of the motion for reconsideration, not the

underlying judgment itself. Rice v. Ford Motor Co., 88 F.3d 914, 918-19 (11th

Cir. 1996).

      The district court did not abuse its discretion in denying Albers’ motion for

reconsideration. See Farris v. United States, 333 F.3d 1211, 1216 (11th Cir. 2003)

(stating we review a district court’s denial of a motion for reconsideration for

abuse of discretion). The record shows Albers had neither paid the required filing

fee nor filed an application to proceed IFP with the district court within 30 days of

filing his petition, in violation of the court’s local rules. M.D. Fla. Local Rule

1.03(e) (stating a prisoner case “will be subject to dismissal by the Court, sua

sponte, if the filing fee is not paid or if the application [to proceed IFP] is not filed

within 30 days of the commencement of the action”). Albers has not identified any

error under Rule 60(b) that justified relief such that the district court was required

to vacate its initial order. See Solaroll Shade & Shutter Corp., Inc. v. Bio-Energy

Sys., Inc., 803 F.2d 1130, 1132 (11th Cir. 1986) (“To demonstrate an abuse of

discretion” in denying a Rule 60(b) motion, a movant “must prove some

justification for relief . . . [and] cannot prevail simply because the district court

properly could have vacated its order).” Although Albers argues the court should

have accepted his statement that he was indigent in lieu of a formal application to


                                            3
               Case: 13-12821     Date Filed: 03/14/2014    Page: 4 of 4


proceed IFP, he has not shown how the court’s refusal to do so entitled to him

relief under Rule 60(b). Similarly, there is no authority that supports his

contention that the court was required to send him the requisite application forms

when it declined to accept his letter as a substitute for a formal application.

Accordingly, we affirm.

      AFFIRMED.




                                           4